Citation Nr: 1028624	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability evaluation for 
service-connected residuals of contusion to the right hand.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from January 2001 to January 
2007.  

This matter comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a rating decision dated in November 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the benefits sought on 
appeal.  

In the notice of disagreement (NOD) received January 2008, the 
Veteran appealed the noncompensable disability evaluation 
assigned to his service-connected right hand disability, the 10 
percent disability evaluation assigned to his service-connected 
left knee as well as the denial of his claim seeking service 
connection for bilateral hearing loss.  Before the matter was 
certified to the Board, the Veteran withdrew his appeal as to his 
claims seeking service connection for bilateral hearing loss and 
a higher disability evaluation for his service-connected left 
knee disability.  The Veteran is currently only appealing the 
November 2007 rating decision denying him a compensable 
disability evaluation as to his service-connected residuals of a 
contusion to the right hand.  


FINDING OF FACT

The Veteran's residuals of a contusion to the right hand are 
manifested by moderate pain and stiffness, but are not manifested 
by favorable or unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
Veteran's residuals of a contusion to the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5299-
5228, 5229-5230 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans' Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence that claimant is 
expected to provide.  

When VA receives a substantially complete application for 
benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim,  including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, the appellant has initiated the 
appellate process and different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. 
§ 5103(A), 7105(d).  

Prior to the initial adjudication of the Veteran's claim for 
service connection, the RO sent the Veteran a letter, dated in 
July 2007, which satisfied the duty to notify provisions and 
informed him how a disability rating and effective date would be 
assigned should service connection be granted.  See Dingess, 19 
Vet. App. at 491.  The Veteran was awarded service connection in 
a November 2007 rating decision and, thereafter, the Veteran 
appealed the initial non-compensable rating.  Letters were also 
sent in May 2008 and August 2009 indicating what evidence was 
necessary to substantiate his increased rating claim.  
Accordingly, the Board concludes that the notice obligations set 
forth in sections 7105(d) and 5103A of the statute have been 
fulfilled.  

The Board also concludes that the VA's duty to assist the Veteran 
has also been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  Moreover, in addition to 
obtaining all relevant records, the Veteran was also afforded a 
VA examination for his right hand contusion in September 2007.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The VA examination report included an interview of the Veteran 
and a discussion of his medical history.  In assessing the level 
of disability of the Veteran's service-connected right hand 
contusion, the examiner reviewed the Veteran's medical history 
with him, recorded his current complaints, and conducted an 
appropriate physical examination before rendering a diagnosis and 
opinion.  The Board acknowledges that the September 2007 
examination report does not fully address the rating criteria 
relevant to rating the disability in this case, as the examiner 
did not discuss the distance between the thumb pad and fingers or 
the distance between the index or long finger and the palm 
pursuant to 38 C.F.R. §4.71a, 5228-5229 (2009).   

However, the Compensation and Pension Examination Inquiry reports 
reflect that several requests for a VA examination in connection 
to the Veteran's right hand claim were initiated in August, 
September, November and December 2009.  Further, the Veteran was 
scheduled for a VA examination in December 2009, but he failed to 
report.  The Board notes that the Court has held that the 
Secretary has the authority to schedule a Veteran for an 
examination for confirmation purposes.  Kowalski v. Nicholson, 19 
Vet. App. 171, 178 (2005).  Further, the duty to assist is not a 
one-way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The Board further observes that the Veteran was sent a letter in 
August 2009 notifying him that he would be scheduled for a VA 
examination in connection with this right hand claim.  The letter 
specifically informed the Veteran that the claim will be rated on 
the evidence of record if he failed to report for an examination 
without good cause.  

VA regulations provide that individuals for whom an examination 
has been scheduled are required to report for the examination.  
See 38 C.F.R. § 3.326(a)(2009).  When, as here, entitlement to a 
VA benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant without good 
cause, fails to report for the examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655 (2009).  At this 
time, the Veteran has not presented any evidence of good cause as 
to why he failed to report for his scheduled examinations.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Rating (Right Thumb)

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous...."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, 'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present level' 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned a noncompensable disability 
rating for residuals of his right hand contusion pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5228 (2009) When an 
unlisted disease, injury, or residual is encountered, requiring 
rating by analogy, the diagnostic code number will be "built-up" 
as follows.  The first two digits will be selected from that part 
of the schedule most closely identifying the part or system of 
the body involved. The last two digits will be "99" for all 
unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 (2009).

Limitation of motion of the thumb is rated under Diagnostic Code 
5228.  Under Diagnostic Code 5228, limitation of motion of the 
thumb warrants a 20 percent disability rating for a gap of more 
than two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a 10 percent evaluation for both the major and minor 
thumb.  A gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a noncompensable evaluation.

In considering the evidence under the laws and regulations as set 
forth above, the Board finds that the Veteran is not entitled to 
a compensable evaluation for his residuals of a right hand 
contusion.  

The Veteran's service treatment records reflect that in May 2002, 
while attempting to close an aircraft canopy that was stuck, the 
canopy fell on the Veteran's right hand.  Due to the trauma, his 
right thumb nail came off and his right hand became swollen with 
black and blue discoloration.  An X-ray of the right hand 
revealed that bony structures and joints of the right hand were 
normal without evidence of a fracture.  Upon being taken to the 
emergency room, the Veteran complained of a throbbing sensation 
in his right thumb.  The Veteran did not complain of any pain or 
discomfort in his right hand upon separation in January 2007.  

The Veteran underwent a VA examination in September 2007 during 
which the examiner reviewed the Veteran's medical history.  The 
Veteran complained of moderate, diffuse aching pain and stiffness 
in his right hand with increased use.  The Veteran reported no 
flare-ups and it was noted that his service-connected right hand 
disability had a moderate functional impairment on his 
occupation, activities of daily living, chores, and his ability 
to exercise and participate in sports.  The service-connected 
right hand disability had a mild impact on his ability to drive 
and participate in recreational activities.  

Upon physical examination, the examiner noted that there was no 
ankylosis of the thumb, index, middle or rings fingers on the 
right hand.  With respect to the Veteran's thumb, the metacarpal-
phalangeal joint and the inter-phalangeal joint showed flexion 
from zero to 45 degrees upon repetition.  The metacarpal-
phalangeal joint of the index, middle, ring and little fingers 
showed flexion from zero to 90 degrees, and the proximal inter-
phalangeal joint in the index, middle, ring and little finger 
showed flexion from zero to 95 degrees upon repetition.  The 
range of motion in the distal inter-phalangeal joint in the 
above-mentioned fingers was shown to be zero to 60 degrees upon 
repetition.  There was no additional limitation of motion in any 
of the joints due to pain, fatigue, weakness, or lack of 
endurance following repetitive range of motion testing.  In 
evaluating the Veteran's hand as a unit, the Veteran graded 5 out 
of 5 in strength, and his dexterity when twisting, probing, 
writing, touching and expression was found to be normal.  

The Veteran also underwent an X-ray of his right hand, the 
results of which revealed no fracture or dislocation and normal 
bone architecture and density.  It was further observed that the 
joint spaces were "well preserved with smooth articular 
surfaces," the Veteran's soft tissues was unremarkable, and 
there was no noted osteoblastic or osteolytic disease.  The 
impression derived from this X-ray showed the right hand to be in 
normal condition.  

The examiner did not specifically comment on whether the 
Veteran's thumb disability caused a gap or the size of any such 
gap.  The x-ray report done in conjunction with examination, 
however, indicated normal "well preserved" joint spaces.  To 
the extent the examination is incomplete, as discussed above, the 
VA attempted to schedule the Veteran for an additional VA 
examination in December 2009 and the Veteran failed to report.  
Indeed, the computerized Compensation and Pension Inquiry forms 
indicate that a number of requests were initiated in August, 
September, November and December 2009 to schedule the Veteran for 
a VA examination in order to evaluate the current severity of his 
service-connected right hand condition.  The record reflects that 
the Veteran's address was changed in April 2009 and the inquiry 
forms contain the Veteran's last known address at that time.  

The Board notes that the RO also sent the Veteran a letter in 
August 2009 notifying him that he would be scheduled for a VA 
examination at the VA medical facility nearest him and would 
receive an appointment notice alerting him of the date, time and 
place of the examination.  The RO also informed the Veteran that 
if he could not keep his appointment or wished to have it 
rescheduled, he should contact the medical facility on the 
appointment notice to let him know.  If the Veteran did not 
receive a notification letter letting him know when his 
examination was scheduled because he changed his address, he 
bears the burden of keeping VA apprised of his whereabouts.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden 
on the part of the VA to turn up heaven and earth to find him").  

A review of the record file does not reveal any evidence that 
mail sent to the Veteran had been returned as a result of having 
been sent to an incorrect address.  Therefore, without any 
evidence to the contrary, the Board assumes that the Veteran did 
receive notification of his scheduled VA examination and failed 
to report to it.  

Although VA's duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran, Green V. Derwinski, 1 Vet. App. 121 (1991), in this 
case, the Veteran has failed to report for his VA examinations.  
The failure to report to a scheduled examination, without good 
cause, may result in a denial of claims for service connection 
and for a higher initial rating (as such original claims will be 
considered on the basis of evidence of record).  See 38 C.F.R. § 
3.655 (2009).  Therefore, because the Veteran has not shown good 
cause for his failure to report for his most recently scheduled 
VA examination, the Board will proceed based on the evidence of 
record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

After carefully reviewing the medical evidence record, the Board 
finds that the Veteran is not entitled to a compensable 
disability evaluation under Diagnostic Codes 5228-5230 as the 
medical evidence does not indicate there to be any gap or 
distance between the thumb pad and fingers, or between the index 
and long finger and palm.  In addition, Diagnostic Code 5230 has 
a noncompensable maximum rating criteria, so the Veteran cannot 
receive a compensable evaluation under this code.  Nevertheless, 
the Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another diagnostic 
code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Nonetheless, as was noted above, the September 2007 VA examiner 
stated that physical examination of the Veteran's right thumb, 
index, middle, ring and little fingers revealed no ankylosis was 
present.  Therefore, a higher disability rating pursuant to 
Diagnostic Codes 5220 to 5227 is not warranted.  

Furthermore, the Board has also considered the provisions of 38 
C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
an increased evaluation for the Veteran's service-connected right 
hand contusion is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 
noncompensable disability rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain and 
stiffness in his right hand with increased use.  However, the 
effect of the pain in the Veteran's right hand is contemplated in 
the currently assigned noncompensable disability evaluation 
pursuant to Diagnostic Codes 5228-5230.  The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the September 2007 examiner noted that 
there was no additional limitation due to fatigue, weakness, lack 
of endurance, and pain as a result of the Veteran's service-
connected right hand disability following repetitive use.  
Therefore, the Board concludes that a compensable disability 
evaluation for the Veteran's service-connected right hand 
disability is not warranted.  

Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned scheduler evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available scheduler evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The Board notes the September 2007 examination wherein it was 
noted that the Veteran experienced moderate impairment with 
respect to his occupational abilities as a result of his service-
connected right hand disability.  However, the examiner did not 
state that the Veteran's employment capabilities were affected or 
limited as a result of his service-connected right hand 
disability.  In fact, the record reflects that the Veteran 
currently works as a material manager for a pharmaceutical 
company.  While the Veteran reported having to call in sick one 
every few months, he attributed this to another service-connected 
disability, not his right hand disability.  There has been no 
showing that the Veteran's service-connected right disability has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities or 
necessitated frequent periods of hospitalization.  Indeed, the 
record does not reflect that the Veteran has been hospitalized at 
all as a result of his right-hand disability.  Moreover, the 
objective evidence does not show that the Veteran is unable to 
maintain his employment or is precluded from obtaining some other 
type of employment, as a result of his right hand disability.  

The Board therefore finds that the schedular evaluation for the 
Veteran's right hand disability is not inadequate.  His 
complained of symptoms are those contemplated by Diagnostic Codes 
5228-5230 and there are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It does 
not appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual or 
different from those contemplated by the schedular criteria.  The 
Board finds the available schedular evaluations for the Veteran's 
service-connected residuals of a right hand contusion to be 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a compensable disability 
evaluation for his right hand disability.  


ORDER

Entitlement to a compensable disability rating for service-
connected residuals of a right hand contusion is denied.  




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


